Third District Court of Appeal
                             State of Florida

                      Opinion filed August 3, 2022.

                          ________________

                             No. 3D22-157
                    Lower Tribunal No. 20-12311-CC
                          ________________


   RM & Associates Consulting, Inc., a/a/o Rogelio Muller,
                               Appellant,

                                   vs.

            State Farm Florida Insurance Company,
                               Appellee.



      An Appeal from the County Court for Miami-Dade County, Linda Singer
Stein, Judge.

     Font & Nelson, PLLC, Jose Font, and Christopher Herrera (Ft.
Lauderdale), for appellant.

     Russo Appellate Firm, P.A., and Elizabeth K. Russo, for appellee.


Before FERNANDEZ, C.J., and LOGUE, and HENDON, JJ.

     PER CURIAM.
    Upon consideration of appellee's commendable confession of

error, we vacate the final judgment and related summary

judgment order below and remand for further proceedings.




                              2